DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/05/2022.
Allowable Subject Matter
3. 	Claims 1-2, 4-5, and 7-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, 21, Varma et al. (“Verma”, US Pub 2017/0102752) teaches (Fig. 1A) a system for integrated battery supply regulation (paragraph 0004 teaches that the device may be powered by a battery), comprising: a standby supply regulator (125n and 160 are power regulators which can supply power in a high-power mode or a lower power mode which can be considered a standby supply regulator in paragraph 0016) configured to receive an input voltage from a power supply (150) and provide an output voltage to an integrated circuit (cores/wake up circuit 120 of IC 110), wherein the standby supply regulator comprises: a first portion (160) of the standby supply regulator (125n and 160) that is external to the integrated circuit (cores 120 of IC 110), and a second portion (125n) of the standby supply regulator (125n and 160) that is internal to the integrated circuit (cores 120 of IC 110), the second portion (125n) of the standby supply regulator receiving current flow from the first portion (160) of the standby supply regulator (Para 18-19), wherein the second portion (125n) of the standby supply regulator (125n and 160) is configured to selectively adjust the current flow received from the first portion (160) of the standby supply regulator [paragraph 0019 teaches that the internal regulator maintains a constant voltage which would necessarily set the voltage by adjusting the current received from the external source, further it is taught that the internal regulator can be placed in low power mode or be turned off which would also adjust the current, and thereby doing ‘increasing/decreasing’ adjustment of the current flow; Para 29-31].
However, Michallick et al. (“Michallick”, US Pub 2009/0039847), teaches (Fig. 1; ‘an internal linear voltage regulator 100 being 2nd portion of the standby supply regulator’, formed on an IC chip; Para 21. The regulator 100 receives current from an ‘external source 102 battery’. Furthermore, a first portion of the current (i.e. Rin 104) flow through the source battery 102 is provided to a load 190 via output node 106) a first portion (i.e. Rin 104) of the current flow through the first portion of the standby supply regulator is provided to the integrated circuit, and wherein a second portion (100 being 2nd portion and a linear regulator; Para 21) of the current flow through the second portion of the standby supply regulator is provided to the second portion of the standby supply regulator comprises a voltage regulator (through transistor 174). 
However, Verma and Michallick fail to teach 
“wherein a first portion of the current flow through the first portion of the standby supply regulator is selectively provided to the integrated circuit at the output voltage to a supply node of the integrated circuit, and wherein a second portion of the current flow through the second portion of the standby supply regulator is provided through the second portion of the standby supply regulator and is not provided across the supply node by a first circuit”, as claimed in claim 1; 
“providing, by the second portion of the standby supply regulator, a first portion of the current flow to a supply input of the integrated circuit at a second voltage; and selectively providing, a circuit of the second portion of the standby supply regulator, a second portion of the current flow through the second portion of the standby supply regulator and not to the supply input”, as claimed in claim 18 and
“wherein a first portion of the current flow through the first portion of the PCB is provided to a supply input of the integrated circuit, and wherein a second portion of the current flow through the second portion of the PCB is selectively provided by a circuit through the second portion of the PCB and avoiding the supply input of the integrated circuit”, as claimed in claim 21.
Claims ‘2, 4-5, 7-17’, ’19-20’ and ‘22’ are depending from claims 1, 18 and 22, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        7/11/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839